J-S41001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: P.F., A MINOR,        IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: E.O., MOTHER,

                      Appellant               No. 3248 EDA 2013


                 Appeal from the Order October 24, 2013
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000331-2013, CP-51-DP-0000611-2012




IN THE INTEREST OF: J.A.R.C., A           IN THE SUPERIOR COURT OF
MINOR,                                          PENNSYLVANIA




APPEAL OF: E.E.O.R., MOTHER,

                      Appellant               No. 3250 EDA 2013


                 Appeal from the Order October 24, 2013
          In the Court of Common Pleas of Philadelphia County
 Family Court at No(s): CP-51-AP-0000307-2013, CP-51-DP-100014-2010


BEFORE: BOWES, DONOHUE, and MUNDY, JJ.




                                  -1-
J-S41001-14



MEMORANDUM BY BOWES, J.:                                    FILED JULY 29, 2014

       E.O

wherein the trial court involuntarily terminated her parental rights to two of

her children, seven-year-old J.A.R.C. and now-four-year-old P.F.1 We affirm.

       The Philadelphia Department of

involved with this family on June 28, 2010, after it received an Emergency



then-three-year-old J.A.R.C. and a sibling that is not involved in this appeal

unsupervised.2       A police officer discovered J.A.R.C. around 2:00 A.M.

roaming outside of the boarding house where the family lived.            The child



After the children were transported to DHS, it was discovered that the other

sibling had unexplained bruises on his head and back.

       On the same day, DHS obtained an order of protective custody for

J.A.R.C. and his sibling, and on July 12, 2010, both were adjudicated

dependent and committed to DHS. The juvenile court ordered Mother to be

____________________________________________


1
    The instant proceedings did not concern the parental rights of either

transmitted to this Court, DHS reports that the trial court subsequently

putative father on January 13, 2014.             We do not address those decisions
herein.
2
    The sibling has reunited with his father and was not subject to the trial




                                           -2-
J-S41001-14


referred for anger management, domestic violence counseling, and that the

children be placed in the home of their maternal aunt. Mother was granted

weekly supervised visits with J.A.R.C. and his sibling at the agency.

However, on July 22, 2011, J.A.R.C. and his sibling were returned to



     Meanwhile, P.F. was born during March 2011.         However, she was

adjudicated dependent approximately one year later, and J.A.R.C. was

recommitted at that time.    DHS placed J.A.R.C. and P.F. in separate pre-

                                                            -adoptive foster

home provides therapeutic treatment for his aggressive behaviors due to

past emotional trauma. The initial permanency goal was reunification, and



objectives under the FSP included housing, anger management, attending

visitation with the children, and treating her mental health problems.    To

help Mother attain her goals, DHS referred her to Achieving Reunification




changed the goal of the FSP to adoption and filed petitions with the court to

change the

parental rights to J.A.R.C. and P.F.    On October 24, 2013, following an



J.A.R.C. and P.F. This timely appeal followed.


                                    -3-
J-S41001-14


      Mother complied with Pa.R.A.P. 1925(a)(2)(i) by filing a concise

statement of matters complained of on appeal.      However, upon reviewing



be mere boilerplate allegations of error that were too vague for it to review.



it reasoned that we should dismiss the appeal.

      Mother presents the following questions for our review:

      1.    Did the trial court [abuse] its discretion and [err] as a

      23 Pa.C.S. § 2511(a)(1) by clear and convincing evidence?

      2.    Did the trial court [err] by not permitting mother [to] call
      witnesses to present evidence that could have contributed to




      At the outset, we address whether this appeal should be dismissed on



court of any alleged errors, setting forth boilerplate language without any



1925(b) statement and the applicable law, we decline to dismiss the appeal.

      Rule 1925(b) authorizes a trial court to order an appellant to file a




appellate court as a waiver of all objections to the order, ruling or other

matter complai            Id.   Rule 1925 is intended to aid trial judges in

identifying and focusing upon those issues which the parties plan to raise on

                                    -4-
J-S41001-14


appeal. Rule 1925 is thus a crucial component of the appellate process.

Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.Super. 1998). Regarding

vague or overly broad statements, this Court has also stated:

             When a court has to guess what issues an appellant is
      appealing, that is not enough for meaningful review. When an
      appellant fails adequately to identify in a concise manner the
      issues sought to be pursued on appeal, the trial court is impeded
      in its preparation of a legal analysis which is pertinent to those
      issues.

            In other words, a Concise Statement which is too vague to
      allow the court to identify the issues raised on appeal is the
      functional equivalent of no Concise Statement at all . . . Lord
      should also apply to Concise Statements which are so vague as
      to prevent the court from identifying the issue to be raised on
      appeal.

Lineberger    v.   Wyeth,    894 A.2d 141   (Pa.Super.   2006)   (quoting

Commonwealth v. Dowling, 778 A.2d 683, 686 87 (Pa.Super. 2001)).



the evidence supporting the goal change and termination orders, and it

                                ruling precluding Mother from presenting two



statement relating to the sufficiency of the evidence is boilerplate that

provides no degree of specificity.    The claim states only that the evidence

that DHS presented was insufficient, and it does not specify what elements

of the statutory grounds are lacking.

      However, we decline to dismiss the appeal notwithstanding the

                                                                              s

imprecision compelled the trial court to address each of the four statutory

                                      -5-
J-S41001-14




argument which statutory ground for termination that Mother seeks to assail

                                 s claim that the trial court erred in precluding

her from presenting two witnesses was sufficiently specific to permit the trial

court to squarely address the merits of that issue.          Thus, we address

                                                          ind no relief is due.



parental rights is as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support

      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing verdict. We
      must employ a broad, comprehensive review of the record in

      by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa.Super. 2005)).



clear and convincing evidence that its asserted grounds for seeking the

                                                In re R.N.J., supra at 276.




convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth                                      Id. at 276

                                      -6-
J-S41001-14


(quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)). The trial

court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in

the evidence.   In re M.G., 855 A.2d 68, 73-



                                                 In re N.C., 763 A.2d 913,

917 (Pa.Super. 2000).




                                              argument describes all four

subsections of § 2511(a) that the trial court relied upon, including

                                                                     -11. Despite

describing all of the pertinent sections, however, Mother challenged only the

requirements    of   section   2511(a)(1).   Thus,    Mother   has     seemingly




                                                     den of proof.    See In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004).



remaining statutory grounds that the trial court found to support terminating

her parental rights precludes this Court from finding error with any of those


                                      -7-
J-S41001-14


grounds. Id. Stated simpl



remaining grounds for termination would not be affected.      Id.   Thus, any

argument, such as the one Mother levels herein, which challenges only one

of several statutory grounds that a trial court relied upon for terminating

parental rights is doomed from its inception.

      Moreover, for the reasons discussed infra, we find the record sustains



argument is, since housing was her only outstanding FSP objective, her

parental rights should not be terminated because they cannot be terminated



argument misses the mark because it is only a portion of the section

2511(a)(1) analysis.



address the concomitant argument that the trial court abused its discretion

when it prevented two witn

contends that the proposed testimony supported the explanation she

proffered in defense of her parental rights.    For the following reasons, we

disagree.

      When we review a trial court's ruling on the admission or exclusion of

evidence, including the testimony of an expert witness, our standard is well-

established and very narrow. Smith v. Paoli Memorial Hospital, 885 A.2d


                                    -8-
J-S41001-14


1012, 1016 (Pa.Super. 2005).          Our job is decidedly not to assess

independently the proffered testimony. Id. Rather, the decision to admit or

exclude evidence lies within the sound discretion of the trial court. Id.

       A court sitting as trier of fact is presumed to disregard inadmissible

evidence    and    consider   only   relevant    and   competent     evidence.

Commonwealth v. Moss, 852 A.2d 374 (Pa.Super. 2004).               Evidence is

competent if it is material to the issue to be determined at trial. American

Future Systems, Inc., v. BBB, 872 A.2d 1202, 1212 (Pa.Super. 2005).

Evidence is relevant if it has any tendency to make the existence of any fact

of consequence to the determination of the action more or less probable

than it would be without the evidence.     In re Adoption of Durham, 467



find                                                                    Smith,

supra.

       Herein, Mother attempted to present testimony from two witnesses:

(1) Eduardo Agostino, a social worker who observed J.A.R.C. in maternal

                                       ependency proceedings; and (2) H.O.,




the interaction between the grandparents and the children and to establish

the level of support Mother would receive in their home. N.T., 10/24/13, at

120-22.    We find that the trial court properly denied the admission of the


                                     -9-
J-S41001-14


proposed testimony as it pertained to § 2511(a) because it would not

directly relate to the statutory grounds to terminate parental rights.     As

Mr.

whether DHS established the statutory ground for termination more or less

probable than it would have been without it, the evidence is irrelevant.



                                                                     e would

testify about his acceptance of Mother and the children into his home if the

trial court declined to terminate her parental rights. He also would describe

the nature of his relationship with the children. Again, we believe that the

trial court correctly denied the admission of this testimony.   As the court



permanency hearing, where we are deciding where to place these children.

[It] is a termination of parental rights hearing and the issues . . . are very

                         Id. at 122-



irrelevant to whether DHS satisfied its burden of proving the statutory
                                                                             3
grounds

____________________________________________


3
  We note that DHS stipulated that if the court were to order reunification,
H.O. would allow Mother to return to his home with the children. N.T.,
10/24/13, at 124. Therefore, to the extent that the goal of the testimony

was unnecessary.



                                          - 10 -
J-S41001-14


                                                                 4



       Next, we address the merits of the challenge Mother levels against the

                                                            burden of proving the

statutory grounds outlined in §2511(a)(1).            To satisfy § 2511(a)(1), DHS

must produce clear and convincing evidence of conduct sustained for at least

six months prior to the filing of the termination petition, which reveals a

settled intent to relinquish parental claim to a child or a refusal or failure to



both a settled purpose of relinquishing parental claim to a child and refusal

or failure to perform paren                        Baby Boy A. v. Catholic Social

Services, 517 A.2d 1244, 1246 (Pa. 1986).



petition, it is clear that she did not make it a priority to have consistent

contact with her children. Agency social worker Alexander Manning testified

that since the beginning of 2013, Mother had missed twelve of her forty

scheduled visits, spending a total of twenty-eight hours with the children.

N.T., 10/24/13, at 55.         The previous year she missed about half of her

____________________________________________


4

with J.A.R
needs-and-welfare analysis provided that the trial court accepts that the

Mother.     Notwithstanding the potential, albeit tenuous, relevance of this

tantamount to an abuse of discretion under the present scenario.



                                          - 11 -
J-S41001-14


thirty-two schedule visits.    Id.   Additionally, multiple visits were cancelled

                              Id.

       Also, both prior to and during the six months preceding the petitions,

it is clear Mother did not take advantage of services offered to assist both

herself and her children. She had not taken J.A.R.C. to all of his required

behavioral therapy sessions, nor had she engaged in the sessions he did

attend. Id. at 27-28. In addition, Mother refused to sign a consent form

permitting J.A.R.C. to receive wraparound services to improve his behavior.

Id. at 84.    Likewise, she failed to complete parenting education through

ARC.    Id. at 17.   Although Mother attended parenting classes at another

provider, DHS social worker Akilah Owens testified that it did not improve

her parenting.       Id. at 18-19.      Additionally, Mother failed to obtain



initial involvement with the family.     Id. at 156.   Accordingly, we conclude

that, while Mother did, in fact, fail to satisfy the housing requirements, the



voluntarily failed to fulfill her parental duties for a period of at least six

months prior to the date DHS filed the underlying petition to terminate her



settled purpose to relinquish her parental claim to J.A.R.C. and P.F.

       Once the evidence establishes a failure to perform parental duties or a

settled purpose of relinquishing parental rights, the court must then engage


                                       - 12 -
J-S41001-14


in three additional lines of inquiry: (1) the parent's explanation for his or her

conduct; (2) the post-abandonment contact between parent and child; and

(3) consideration of the effect of termination of parental rights on the child

pursuant to Section 2511(b).     Adoption of Atencio, 650 A.2d 1064 (Pa.

1994).

                                                                                -

abandonment contact with the children was sporadic. Next, with respect to

Mother's explanation for her conduct generally, she asserted that her

shortcomings during visitations and medical appointments were due to her

lack of knowledge of the location of offices and bus schedules and her

inability to take public transportation.       N.T., 10/24/13, at 158-160.

Additionally, Mother claims that she fulfilled her FSP objective relating to

anger management by receiving services to address that issue.          She also

claims to have been treated for mental health.

      The re

In actuality, any treatment that Mother received for anger management was

ineffective in light of her subsequent arrest for stalking and harassment of

                                         ment. Id. at 16-17. She has even



fathers during her scheduled periods of visitation with the children. Thus,



Id. at 62-63.   Likewise, although Mother claimed to have initiated mental


                                     - 13 -
J-S41001-14


health treatment, the therapist she identified was not a licensed medical

doctor in the United States, did not report her progress to DHS, and never

observed Mother interact with the children.     Id. at 14, 51, 140, and 143.



explanation for her conduct was unpersuasive.

      The final part of our § 2511 analysis is a consideration of the effect of

termination of parental rights on the child pursuant to §2511(b), which

provides in pertinent part:

      (b) Other considerations. The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence
      grounds for termination delineated in Section 2511(a). Only if

      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of the best interests of the child. One major aspect of
      the needs and welfare analysis concerns the nature and status of

                                     - 14 -
J-S41001-14


     the emotional bond between parent and child, with close
     attention paid to the effect on the child of permanently severing
     any such bond.

     It is well-settled

not required to use expert testimony. Social workers and caseworkers can

offer evaluations as well. Additionally, § 2511(b) does not require a formal

                      In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010).

     In this matter, the DHS caseworker and foster care case manager

testified that the bond, if any, between Mother and her children was meager

and that no strong parental bonds existed.      In contrast to the superficial

bonds that J.A.R.C. and P.F. share with Mother during the sporadic

visitations that she elects to attend, the children are in loving and stable

foster homes where their needs are consistently met and where they have

bonded with their respective foster parents. Indeed, for more than one year

while J.A.R.C. and P.F. have been in foster placement, Mother failed to

maintain adequate contact and visitation with them.

     As for J.A.R.C., Ms. Owens testified that it would be in his best interest

to be adopted by his foster mother.         She maintained that he shared a

parent-child bond with her, and that under her care he would eventually be

able to thrive and overcome his behavioral issues. N.T., 10/24/13, at 21-22.

The agency social worker shared the same view, stating that there existed a

loving relationship between J.A.R.C. and his foster mother, whom he refers

                Id. at 21-22.


                                   - 15 -
J-S41001-14


      In relation to P.F., Ms. Owens testified that it would also be in her best

interest to be adopted by her foster mother. Similar to J.A.R.C., P.F. shared

a parent-child bond with her foster parent.       Id. at 24.   Ms. Owens also



about Mother between the intermittent visitations. Id.

      A review of the additional facts supports



developmental, physical, and emotional needs and welfare. First, contrary



failed to make any legitimate effort to remedy the conditions that brought

the children into DHS care. Even when the petitions to terminate parental

rights were filed, there was evidence presented that Mother was not able to

implement any significant changes in her life as a result of her participation

in the various programs required by DHS. Similarly, she still has issues with

domestic violence and has not obtained adequate housing.            Particularly

pertinent to the needs and welfare analysis, we observe that despite D

best efforts and resources, Mother never progressed to unsupervised



for these two children should not be delayed any further, and it would be in

the best interest of J.A.R.C. and P.F. to be adopted by their respective foster

parents.




                                    - 16 -
J-S41001-14


     For all of the foregoing reasons, we affirm the orders terminating



     Orders affirmed.

     Judge Mundy Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2014




                                 - 17 -